 



 

Exhibit 10.207

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
February 25, 2009, among DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware
corporation (the “Borrower”), various financial institutions that are party to
the Credit Agreement referred to below (the “Lenders”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and The Bank of
Nova Scotia, as syndication agent, are parties to that certain Credit Agreement,
dated as of June 15, 2007, as amended by that certain First Amendment to Credit
Agreement dated as of July 9, 2008, that certain Second Amendment to Credit
Agreement dated as of September 29, 2008, that certain Third Amendment to Credit
Agreement dated as of November 17, 2008, and that certain Fourth Amendment to
Credit Agreement dated as of February 4, 2009 (as so amended, the “Credit
Agreement”); and

 

WHEREAS, the parties hereto desire to make certain modifications to the Credit
Agreement as set forth herein;

 

NOW, THEREFORE, it is agreed:

 

I. Amendments to Credit Agreement.

1.         Section 1.1 of the Credit Agreement is hereby amended by replacing
the existing definitions of “Alternate Base Rate,” “Applicable Margin,” “Maximum
Canadian Securitization Letter of Credit Amount,” “Maximum Enhancement Letter of
Credit Amount,” “Revolving Loan Commitment Amount,” and “Term Loan Maturity
Date” contained therein with the following new definitions, and by adding the
following definitions of “Additional Pledged Foreign Subsidiaries,” “Canadian
Securitization Program,” “Canadian Securitization Program Documents,”
“Chrysler,” “Conduit Enhancement Letter of Credit,” “Excess Application Amount,”
“Fifth Amendment,” “Fifth Amendment Effective Date,” “Pro Rata Application,”
“Rentable Vehicles,” “Tangible Net Worth,” and “Total Cash Equivalents” in their
appropriate alphabetical order:

“Additional Pledged Foreign Subsidiaries” means Dollar Rent A Car Pty Limited
and Dollar Thrifty Europe Limited.

 

“Alternate Base Rate” means, on any date and with respect to all ABR Loans, a
fluctuating rate of interest per annum equal to the highest of (a) the rate of
interest most recently established by DBTCA at its principal office in New York,
New York as its base or prime rate for U.S. Dollar loans; (b) the Federal Funds
Rate most recently determined by the Administrative



 



 

Agent plus 50 basis points; and (c) the Eurodollar Rate for a one month Interest
Period in effect on such day (or, if such day is not a Business Day, the
immediately preceding Business Day).

If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of “Federal Funds Rate”, the Alternate Base Rate shall
be determined without regard to clause (b) of the first sentence of this
definition until the circumstances giving rise to such inability no longer
exist. The Alternate Base Rate is not necessarily intended to be the lowest rate
of interest determined by DBTCA in connection with extensions of credit. Changes
in the rate of interest on that portion of any Loans maintained as ABR Loans
will take effect simultaneously with each change in the Alternate Base Rate. The
Administrative Agent will give notice promptly to the Borrower and the Lenders
of changes in the Alternate Base Rate.

“Applicable Margin” means, at any time, in the case of Term Loans, Revolving
Loans and Swingline Loans, the respective percentage per annum set forth below
under the respective type of Term Loan, Revolving Loan or Swingline Loan, as the
case may be, and opposite the respective Applicable Corporate Credit Ratings
indicated to have been achieved at such time:

 

Level

Applicable Corporate Credit Ratings Levels

Applicable Margin
for Eurodollar Loans

Applicable Margin for
ABR Loans

1

Greater than or equal to BB- and Ba3 (in each case with at least a stable
outlook)

2.00%

1.00%

2

BB- (with at least a stable outlook) or Ba3 (with at least a stable outlook)

2.25%

1.25%

3

Level 1 or 2 is not applicable for any reason (or no Applicable Corporate Credit
Rating is available from either Rating Agency)

2.50%

1.50%

 

 

; provided that at all times during which there shall exist any Event of
Default, the Applicable Margins shall be determined pursuant to the pricing grid
above on the same basis as Level 3.

“Canadian Securitization Program” means any Canadian securitization or other
vehicle financing program of the Borrower or any of its Subsidiaries.

“Canadian Securitization Program Documents” means each material agreement,
instrument and document delivered in connection with the Canadian Securitization
Program, in each case as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

2

 





 



 

“Chrysler” means Chrysler LLC and/or any Affiliate thereof that is a
manufacturer of Vehicles.

“Conduit Enhancement Letter of Credit” means a Letter of Credit issued as credit
and/or enhancement for the Conduit Program pursuant to the terms hereof and of
an Enhancement Letter of Credit Application and Agreement.

 

“Excess Application Amount” is defined in Section 5.7(c).

 

“Fifth Amendment” means the Fifth Amendment, dated as of February 25, 2009, to
this Agreement.

“Fifth Amendment Effective Date” means the “Fifth Amendment Effective Date”, as
defined in the Fifth Amendment.

 

“Maximum Canadian Securitization Letter of Credit Amount” means, on any date on
or after the Fifth Amendment Effective Date, $39,300,000.

“Maximum Enhancement Letter of Credit Amount” means, on any date on or after the
Fifth Amendment Effective Date, $100,000,000.

“Pro Rata Application” means, with respect to any application of a payment or
prepayment (including any payment from a collection of proceeds of Collateral),
that (a) the amount applied to the Term Loans is a fraction of such payment or
prepayment of which the numerator is the aggregate outstanding principal amount
of the Term Loans at the time that the payment or collection is received and the
denominator is the sum of (i) the outstanding principal amount of the Term Loans
at the time that the payment or collection is received and (ii) the Revolving
Loan Commitment Amount (or, if the Revolving Loan Commitment Amount has been
terminated, the aggregate amount of Letter of Credit Outstandings) at the time
that the payment or collection is received, and (b) the aggregate amount applied
to the unpaid and outstanding Reimbursement Obligations is a fraction of such
payment or prepayment of which the numerator is the Revolving Loan Commitment
Amount (or, if the Revolving Loan Commitment Amount has been terminated, the
aggregate amount of Letter of Credit Outstandings) at the time that the payment
or collection is received and the denominator is the sum of (i) the outstanding
principal amount of the Term Loans at the time that the payment or collection is
received and (ii) the Revolving Loan Commitment Amount (or, if the Revolving
Loan Commitment Amount has been terminated, the aggregate amount of Letter of
Credit Outstandings) at the time that the payment or collection is received.

“Rentable Vehicle” means a vehicle identified, in accordance with the Borrower’s
past practices, in the Borrower’s Legacy fleet computer system as “Rentable” (as
opposed to “Unrentable”, “Stolen” or “Undelivered”).

“Revolving Loan Commitment Amount” means, on any date, $231,300,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

 

“Tangible Net Worth” means, with respect to the Borrower and its Subsidiaries at
any date, the result of (a) the excess of (i) all assets of the Borrower and its
Subsidiaries determined

 

3

 





 



 

on a consolidated basis in accordance with GAAP over (ii) all liabilities of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, in each case classified as such on the consolidated balance sheet of
the Borrower and its Subsidiaries and excluding therefrom the cumulative balance
of other comprehensive income (loss), as determined in accordance with GAAP),
minus (b) the total book value of all assets of the Borrower and its
Subsidiaries properly classified as intangible assets under GAAP (including such
items as goodwill). The determination of the amounts of assets, liabilities,
other comprehensive income (loss) and other applicable terms used in this
definition will be determined as of the date of the financial statements most
recently provided to the Administrative Agent pursuant to Section 8.1.1 prior to
the date of such determination.             

“Term Loan Maturity Date” means June 15, 2013.

 

“Total Cash Equivalents” means all (a) U.S. Government Obligations, (b)
participation certificates and senior debt obligations of the Federal Home Loan
Mortgage Corporation, consolidated system wide bonds and notes of the Farm
Credit System, senior debt obligations and mortgage-backed securities of the
Federal National Mortgage Association, (c) (i) direct obligations of any state
of the United States or any subdivision or agency thereof, (ii) any obligation
that is fully and unconditionally guaranteed by any state or any subdivision or
agency thereof, or (iii) auction rate certificates issued by any state of the
United States or any subdivision or agency thereof, (d) commercial paper, (e)
deposits (including Eurodollar time deposits), federal funds or bankers
acceptances of any bank, (f) investments in any money market fund, (g)
repurchase agreements, and (h) direct obligations of, or obligations the payment
of principal of and interest on which is guaranteed by, the national government
of any country.

 

2.         The definition of “Cash Equivalent Investments” is hereby amended by
replacing the words “Federal Mortgage Association” in clause (b) thereof with
“Federal National Mortgage Association”.

3.         Clause (e) of the definition of “Change in Control” in Section 1.1 of
the Credit Agreement is amended and restated in its entirety to read as follows:

(e)any Person or two or more Persons acting in concert shall have acquired, by
contract or otherwise, the power to direct or control, directly or indirectly,
the management or policies of the Borrower, Operations or Thrifty.

4.         Clause (iv) of clause (b) of the definition of “Excess Cash Flow” in
Section 1.1 of the Credit Agreement is hereby amended by deleting the proviso at
the end of clause (4) from the end of such clause (iv).

5.         The following sentence is added to the end of subsection (b) of
Section 2.1.1 of the Credit Agreement:

Notwithstanding the foregoing or any other provision of this Agreement, the
Borrower shall have no right to request, and the RL Lenders shall not make, any
Revolving Loans pursuant to this Article II after the Fifth Amendment Effective
Date (it

 

4

 





 



 

being understood that this sentence does not affect in any way any Revolving
Loans that may be made or deemed to be made pursuant to the provisions of
Article IV hereof, all of which shall remain in effect in accordance with their
terms).

6.         The following sentence is added to the end of subsection (c) of
Section 2.1.1 of the Credit Agreement:

Notwithstanding the foregoing or any other provision of this Agreement, the
Borrower shall have no right to request, and the Swingline Lender will not make,
any Swingline Loans after the Fifth Amendment Effective Date.

7.         Clause (iii) of Section 3.1(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(iii)      except as otherwise provided in subsection (c) of Section 5.7, each
prepayment pursuant to this Section 3.1(a) in respect of any Loans made pursuant
to a Borrowing shall be applied pro rata among such Loans; and

8.         The following sentence is hereby added to the end of subsection (b)
of Section 3.1 of the Credit Agreement:

The Borrower shall, on any day on which (i) the Letter of Credit Outstandings
with respect to Canadian Securitization Letters of Credit exceed the Maximum
Canadian Securitization Letter of Credit Amount, (ii) the Letter of Credit
Outstandings with respect to Enhancement Letters of Credit exceed the Maximum
Enhancement Letter of Credit Amount, or (iii) the Letter of Credit Outstandings
with respect to CP Enhancement Letters of Credit exceed the Maximum CP
Enhancement Letter of Credit Amount, cause the amount of Unrestricted Cash and
Cash Equivalent Investments otherwise maintained with DBTCA pursuant to the
provisions of Section 8.1.10(b) hereof to be at least equal to the amount then
required to maintained therein, plus (solely for so long as and to the extent
such excess shall exist) an additional amount equal to the amount of such excess
referred to in clause (i), (ii) and/or (iii) of this sentence (as then
applicable).

9.         Subsection (d) of Section 3.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(d)       In addition to any other mandatory repayments pursuant to this Section
3.1, (i) on the last Business Day of each fiscal quarter of the Borrower ending
on March 31, June 30, September 30 and December 31, commencing with the fiscal
quarter ending March 31, 2010 and ending with the last fiscal quarter ending
prior to the Term Loan Maturity Date (each a “Scheduled Term Loan Repayment
Date”), the Borrower shall be required to repay a principal amount of Term Loans
in an amount equal to $2,500,000, and (ii) on the Term Loan Maturity Date (which
shall also be deemed to be a Scheduled Term Loan Repayment Date), the Borrower
shall be required to repay the entire remaining balance of the Term Loans (each
required payment pursuant to this subsection (d), as the same may be reduced as
provided in Section 3.1(a) or (g), a “Scheduled Term Loan Repayment”).

 

5

 





 



 

10.       Subsection (f) of Section 3.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(f)       In addition to any other mandatory repayments pursuant to this
Section 3.1, on each Excess Cash Payment Date, an amount equal to (1) 50% of the
Excess Cash Flow for the related Excess Cash Payment Period, less (2) the amount
of all principal payments made in respect of the Term Loans during such Excess
Cash Payment Period, shall be applied as a mandatory repayment in accordance
with the requirements of Sections 3.1(g) and (h); provided, however, so long as
no Default then exists and if the Leverage Ratio as of the last day of the
respective Excess Cash Payment Period is less than 1.50:1.00, the foregoing
percentage shall be reduced to 0% of such Excess Cash Flow.

 

11.       The last sentence of Section 4.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

Notwithstanding the foregoing provisions of this Section 4.1 or any other
provision of this Agreement, (a) the Borrower may not request the issuance of,
and the Issuer shall not have any obligation to issue, any Letter of Credit at
any time when, and so long as, there shall be outstanding in the aggregate 75
Letters of Credit, unless otherwise consented to by the Issuer and the
Administrative Agent, and (b) the Borrower shall have no right to request the
issuance of, and the Issuer shall not issue (or increase the Stated Amount of),
any CP Enhancement Letter of Credit after the termination of the CP Program
existing on the Fifth Amendment Effective Date, or any Conduit Enhancement
Letter of Credit after the termination of the Conduit Program existing on the
Fifth Amendment Effective Date.

12.       The following subsection (c) is hereby added to the end of Section 5.7
of the Credit Agreement:

(c)       Notwithstanding anything to the contrary contained in this Section 5.7
or in any other provisions of this Agreement,

 

(i)        at the election of the Administrative Agent in connection with the
allocation of any payment (whether of principal, interest, fees, indemnities or
otherwise) or any proceeds of Collateral (whether any such payment is made to or
proceeds are received by the Administrative Agent for the accounts of some or
all of the Lenders or such payment is made to or proceeds are received directly
by one or more Lenders), such payment or allocation of proceeds shall not be
applied to any Obligations owed to a Defaulting Lender (or used to purchase
participations in Obligations owed to Defaulting Lenders) until the Obligations
owed to the Non-Defaulting Lenders have been paid in full and the Administrative
Agent has received and is holding cash collateral in the amount and manner
referred to in Section 4.7 (calculated thereunder as if an Event of Default had
occurred and was continuing) with respect to the Letters of Credit and, if there
is a Defaulting Lender with respect to the obligations of an RL Lender under
Section 4.4, then any such payment or proceeds of Collateral shall be applied
first to pay to the Issuer the amounts owed to the Issuer by such

 

6

 





 



 

Defaulting Lender pursuant to Section 4.4 and then pro rata to the
Non-Defaulting Lenders as otherwise provided herein;

 

(ii)       with respect to the proviso in Section 8.1.10(b) that permits money
to be withdrawn from the Borrower’s accounts at DBTCA and to be applied to the
payment of outstanding Loans and/or unpaid and outstanding Reimbursement
Obligations, permanently reducing the minimum amount required to be held in such
accounts pursuant to Section 8.1.10(b) (any such withdrawal, solely to the
extent resulting in such minimum amount reduction, a “Withdrawal”), it is
understood that, depending upon whether at the time of the Withdrawal the
Revolving Loan Commitment Amount (or, if the Revolving Loan Commitment has been
terminated, the aggregate amount of Letter of Credit Outstandings) exceeds the
amount of unpaid and outstanding Reimbursement Obligations owed at such time,
any such Withdrawal may be applied to the Term Loans in an amount in excess of
the amount that would constitute a Pro Rata Application to the Term Loans of
such Withdrawal (the amount by which the payment or prepayment of Term Loans
exceeds the amount that would constitute a Pro Rata Application being referred
to herein as the “Excess Application Amount”). If an Excess Application Amount
is at any time or from time to time applied to the Term Loans, then the next
payment or prepayment (and each successive payment and prepayment) that is made
or to be applied, from whatever source, at a time when any unpaid and
outstanding Reimbursement Obligations are outstanding, shall be applied (each, a
“True Up Application”) first to the unpaid and outstanding Reimbursement
Obligations (including Reimbursement Obligations that arise after the Withdrawal
due to the issuance, extension, increase of Stated Amount, or drawing of Letters
of Credit) until, after giving effect to the aggregate Excess Application Amount
and to such True Up Applications of payments and prepayments to the unpaid and
outstanding Reimbursement Obligations, there has been, in the aggregate for all
payments and prepayments after the Fifth Amendment Effective Date (except for
any payments that, pursuant to an express provision of Section 3.1, are to be
applied to the Term Loans, and except for any payments that, pursuant to an
express provision of Section 3.1, are to be applied first to the Term Loans), a
Pro Rata Application of all such payments and prepayments (including the
payments and prepayments made from the withdrawal of funds from the deposit
accounts and securities accounts at DBTCA) to the Term Loans and the
Reimbursement Obligations. To the extent that the application of the proceeds
from a Withdrawal would leave on deposit in such accounts an aggregate amount as
to which the remaining balance, if applied solely to any Reimbursement
Obligations that would exist if the Reimbursement Obligations equaled the
Revolving Loan Commitment Amount (or, if the Revolving Loan Commitment is
terminated, the aggregate amount of the Letter of Credit Outstandings) at the
time of such Withdrawal, would be insufficient for the RL Lenders to have
received a Pro Rata Application of all previous payments and prepayments as to
which the RL Lenders have the right under this paragraph to receive a Pro Rata
Application, then, to such extent, the Borrower shall not have the right to make
such Withdrawal (and, for the avoidance of doubt, the amount remaining in the
applicable accounts shall continue to be subject to the provisions of Section
8.1.10(b)); and

 

7

 





 



 

(iii) without limiting the generality of the foregoing clauses (i) and (ii), the
provisions of Section 3.1, Section 5.8 and any other provision in this Agreement
providing for the allocation to or application among the Lenders of any payment
or prepayment (including with respect to any distribution of collections from
the proceeds of Collateral) shall be subject to the provisions of this
subsection (c) (as well as, with respect to allocations as between Defaulting
Lenders and Non-Defaulting Lenders, the provisions of any other express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders).

13.       Subsection (b) of Section 8.1.1 of the Credit Agreement is hereby
amended by deleting therefrom the phrase “containing a computation of each of
the financial ratios and restrictions contained in Section 8.2.4 and” replacing
it with the phrase “containing a computation of the financial covenant contained
in Section 8.2.4 and”.

14.       Subsection (c) of Section 8.1.1 of the Credit Agreement is hereby
amended by deleting therefrom the phrase “(in reasonable detail and with
appropriate calculations and computations in all respects satisfactory to the
Administrative Agent)” and replacing it with the phrase “(in the form provided
in Schedule V hereto)”.

15.       Subsection (l) of Section 8.1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(l)        (A) as soon as available and, with respect to January, in any event
within 30 days after the end of such month, with respect to March, June and
September, in any event within 45 days after the end of such month, with respect
to December, in any event within 90 days after the end of such month, and with
respect to all other months, in any event within 20 days after the end of such
month, (i) an unaudited consolidating balance sheet of the Borrower and its
direct Subsidiaries, in each case as of the end of such calendar month, (ii)
unaudited consolidating statements of operations and cash flow of the Borrower
and its direct Subsidiaries, in each case for such calendar month and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such calendar month, (iii) an unaudited consolidated balance sheet for the
Borrower and its Subsidiaries, in each case as of the end of such calendar month
(which may be contained within the information provided under clause (i) above),
(iv) unaudited consolidated statements of operations and cash flow of the
Borrower and its Subsidiaries, in each case for such calendar month and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such calendar month (which in each case may be contained within the
information provided under clause (ii) above), (v) a vehicle fleet financing
report substantially in the form of Exhibit O attached hereto, (vi) a statement
in reasonable detail (including a breakdown for each securitization program)
setting forth, (A) a list of Program Vehicles (as defined in the MTN Program
Documents, CP Program Documents, Conduit Program Documents or Canadian
Securitization Program Documents, as applicable) manufactured by Chrysler at
auction as of the end of such month, and (B) a summary report of the receivables
owed by Chrysler to the Borrower and its Subsidiaries as of the end of such
month, (vii) a statement as to compliance with the covenant in Section 8.1.10(a)
and (d) during such

 

8

 





 



 

month, and (viii) calculations and computations in the form set forth in
Schedule V hereto demonstrating compliance with the covenant in Section 8.2.4 as
of the last day of such month; and (B) within 20 days after the end of each
month, a cash flow forecast for the next month (i.e. a forecast for the month
immediately after the month in which such forecast is delivered); and

16.       Section 8.1.8 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

Section 8.1.8.  Additional Liens and Guaranties. (a)Within 60 days after the
Fifth Amendment Effective Date, the Borrower will grant to the Collateral Agent,
and will cause each of the Subsidiary Guarantors to have granted to the
Collateral Agent a first priority, perfected security interest (subject only to
Liens and encumbrances permitted under Section 8.2.3) in all fee-owned Real
Property owned by any of such Persons on the Fifth Amendment Effective Date (the
requirement of this sentence being applicable to all such Real Property, and
there is no dollar threshold with respect to such requirement). The Borrower
will also grant to the Collateral Agent, and will cause each of the Subsidiary
Guarantors to have granted to the Collateral Agent, a first priority perfected
security interest (subject only to Liens and encumbrances permitted under
Section 8.2.3) in all fee-owned Real Property acquired from time to time after
the Fifth Amendment Effective Date by the Borrower and the Subsidiary Guarantors
within 60 days after the acquisition thereof (other than any such Real Property
that has a net book value of less than $500,000 and that, when added to the net
book value of all other Real Property owned by the Borrower and the Subsidiary
Guarantors that is not subject to a first priority perfected security interest
in favor of the Administrative Agent and the Lenders, does not exceed
$2,500,000).

(b)       Without limiting the generality of the foregoing, the Borrower will,
and will cause each such Subsidiary Guarantor to, execute and deliver or cause
to be executed and delivered Mortgages that may be necessary or, in the opinion
of the Administrative Agent, desirable to create a valid, perfected Lien against
all such Real Property in accordance with subsection (a) of this Section 8.1.8,
together with:

(i) evidence of the completion (or satisfactory arrangements for the completion)
of all recordings and filings of each such Mortgage;

(ii) mortgagee’s Mortgage Policies in favor of the Administrative Agent and the
Lenders and issued by insurers reasonably satisfactory to the Administrative
Agent, in amounts and in form and substance reasonably satisfactory to the
Administrative Agent, with respect to each Real Property purported to be covered
by each such Mortgage, insuring that title to such property is marketable and
that the interests created by the Mortgage constitute valid first Liens thereon
free and clear of all defects and encumbrances other than those existing on the
Fifth Amendment Effective Date and otherwise as permitted under Section 8.2.3 or
approved by the Administrative Agent, and such policies shall also include a
revolving credit endorsement and such other endorsements as the Administrative
Agent shall request and shall be accompanied by evidence of the payment in full
of all premiums thereon; and

 

9

 





 



 

(iii)      Uniform Commercial Code financing statements related to the security
interests created by each Mortgage, together with evidence of the completion (or
satisfactory arrangements for the completion) of all recordings and filings of
such financing statements in the appropriate offices and records as may be
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to create valid, perfected first priority Liens against the improvements
purported to be covered thereby.

(c)       Within 60 days after the Fifth Amendment Effective Date, the Borrower
will, or will cause each of the Subsidiary Guarantors to, as applicable, make
the filings and take such other action within the Borrower’s or such Subsidiary
Guarantor’s control as may be necessary to grant to the Collateral Agent a first
priority, perfected Lien on Rentable Vehicles, if any, owned by the Borrower or
such Subsidiary Guarantors on the Fifth Amendment Effective Date that are not
subject to or required to be subject to any other Lien and that have not been,
and are not scheduled for at least 60 days to be, delivered to auction for sale
or otherwise sold. The Collateral Agent is hereby authorized by the Required
Lenders to enter into an amendment to the Security Agreement, if and to the
extent necessary, to provide for such Vehicles and any Vehicles subject to
clause (d) below to be included in the Collateral subject to the Security
Agreement.

 

(d)       Within 60 days after each date on which the Borrower or any of the
Subsidiary Guarantors acquires any Rentable Vehicle after the Fifth Amendment
Effective Date that is not subject to or required to be subject to any other
Lien and that has not been, and is not scheduled for at least 60 days to be,
delivered to auction for sale or otherwise sold, the Borrower will, or will
cause such Subsidiary Guarantor to, as applicable, make the filings and take
such other action within the Borrower’s or such Subsidiary Guarantor’s control
as may be necessary to grant to the Collateral Agent a first priority, perfected
Lien on such Rentable Vehicle.

 

(e)       Without limitation of the requirements set forth in Section 8.1.9,
within 30 days after the Fifth Amendment Effective Date, (i) the Borrower will
cause DTG Supply, Inc., an Oklahoma corporation, Thrifty Insurance Agency, Inc.,
an Arkansas corporation, and TRAC Asia Pacific, Inc., an Oklahoma corporation
(which corporations the Borrower represents and warrants are the only Domestic
Subsidiaries of the Borrower as of the Fifth Amendment Effective Date that are
not Subsidiary Guarantors, other than SPCs and AmeriGuard Risk Retention Group,
Inc.), to execute and deliver supplements to the Subsidiary Guaranty and to the
Security Agreement so as to become Subsidiary Guarantors, and the Borrower will
take and cause to be taken all such other action and execute and cause to be
executed all such other documents as would be required by Section 8.1.9 if such
corporations were required by Section 8.1.9 in accordance with its terms to
become a party to the Subsidiary Guaranty, and (ii) the Borrower will cause each
of such corporations, to the extent required under Section 8.2.2, to execute and
deliver to the Borrower or any of its applicable Subsidiaries an Intercompany
Note in a principal amount not less than the aggregate amount such Person may
borrow from the Borrower or such Subsidiary (which Intercompany Note shall be
endorsed and pledged to the Administrative Agent pursuant to the Pledge
Agreement).

 

10

 





 



 

(f)        In addition to the requirements of Section 8.1.9, within 60 days
after the Fifth Amendment Effective Date, the Borrower and/or the Subsidiary
Guarantors of the Borrower that own the shares of Capital Stock of the
Additional Pledged Foreign Subsidiaries (which Subsidiaries, if not theretofore
parties to the Pledge Agreement, shall execute and deliver to the Administrative
Agent a supplement to the Pledge Agreement for the purpose of becoming pledgors
thereunder, which supplement shall be substantially in the form attached to the
Pledge Agreement) shall, pursuant to the Pledge Agreement (as further
supplemented, if necessary by a Foreign Pledge Agreement), pledge to the
Collateral Agent a number of the outstanding shares of the Capital Stock of the
Additional Pledged Foreign Subsidiaries equal to 65% of each class of such
outstanding shares, together with (i) undated stock powers or equivalent
instruments of transfer satisfactory to the Administrative Agent for such
certificates or such other evidence of beneficial ownership, executed in blank
(or, if any such shares of Capital Stock are uncertificated, confirmation and
evidence satisfactory to the Collateral Agent that the security interest in such
uncertificated securities has been perfected by the Collateral Agent in
accordance with the U.C.C. or any similar or local law which may be applicable),
and (ii) executed copies of Uniform Commercial Code financing statements naming
the Borrower or the granting Subsidiary as the debtor and the Collateral Agent
as the secured party, suitable for filing under the Uniform Commercial Code of
all jurisdictions as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable to perfect the security interest of the Collateral
Agent in the interest of the Borrower or such Subsidiary in such Person pledged
pursuant to the Pledge Agreement (and such Foreign Pledge Agreement, if
applicable).

 

(g)       Notwithstanding the provisions of subsections (a) through (f) of this
Section 8.1.8, failure of the Borrower to complete any action required by such
subsections within any 30 or 60 day period, as applicable, specified therein,
shall not constitute an Event of Default so long as the Borrower is proceeding
in good faith and using commercially reasonable efforts to complete such action.

17.       The introductory language at the beginning of Section 8.1.9 (i.e. the
first five lines thereof) is hereby amended and restated to read as follows:

Without limiting the effect of any other provision contained herein (including
Section 8.2.5), upon any Person becoming either a direct or indirect Subsidiary
of the Borrower (other than an SPC or AmeriGuard Risk Retention Group, Inc.):

18.       The following Section 8.1.10 is hereby added to the Credit Agreement
after Section 8.1.9 thereof:

Section 8.1.10.   Cash Accounts. From and after the Fifth Amendment Effective
Date, the Borrower

 

(a) will maintain at least $100,000,000 in the aggregate of Unrestricted Cash
and Cash Equivalent Investments in one or more deposit and/or securities
accounts of the Borrower, which accounts shall be subject to control agreements
as provided for in clause (c) below;

 

11

 





 



 

(b) will maintain at least $60,000,000 of such $100,000,000 in the aggregate of
Unrestricted Cash and Cash Equivalent Investments provided for in clause (a)
above in one or more separate deposit and/or securities accounts of the Borrower
at DBTCA, each of which accounts referred to in this clause (b) shall be
controlled by the Collateral Agent for purposes of Article 9 of the U.C.C. and
at all times subject to a first-priority security interest in favor of the
Collateral Agent as Collateral for all of the Obligations as and to the extent
provided in the Security Agreement, provided that, subject to the provisions of
Section 5.7(c)(ii), and except as otherwise provided in the last sentence of
Section 5.7(c)(ii), the Borrower may withdraw cash or other property from the
Borrower’s accounts at DBTCA at any time and from time to time, and such
$60,000,000 requirement will be reduced, to the extent that, and in the amount
that, such withdrawn funds are disbursed by the Borrower for the payment of
outstanding Loans and/or the payment of unpaid Reimbursement Obligations; and
the Borrower will provide prompt written notice to the Administrative Agent of
any disbursement from the accounts of the Borrower at DBTCA requested by the
Borrower that results in a reduction of the aggregate amount maintained therein
to an amount that is less than the amount at such time required to be maintained
therein pursuant to this clause (b);

 

(c) within 30 days after the Fifth Amendment Effective Date, will cause all
deposit accounts and securities accounts of the Borrower and each of its
Subsidiary Guarantors to be subject to the control of the Collateral Agent, for
purposes of Article 9 of the U.C.C., pursuant to customary control agreements,
except that the Borrower and its Subsidiary Guarantors may, at any time other
than when an Event of Default has occurred and is continuing, hold up to
$15,000,000 in the aggregate, for the Borrower and all such Subsidiary
Guarantors taken together, in deposit accounts not subject to the control of the
Collateral Agent; provided further that the failure to complete granting of
control to the Collateral Agent within such 30 days shall not constitute a
Default so long as the Borrower proceeds in good faith and uses commercially
reasonable efforts to complete actions necessary to grant such control and such
actions are completed within 60 days after the Fifth Amendment Effective Date;
and

 

(d) will cause the cash and Total Cash Equivalents of its Subsidiaries, other
than the Subsidiary Guarantors and SPCs, to be in the aggregate , for all such
Subsidiaries (other than Subsidiary Guarantors and SPCs), at all times less than
$25,000,000.

 

19.       Section 8.2.4 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

Section 8.2.4.     Tangible Net Worth. From and after the Fifth Amendment
Effective Date, the Borrower will not permit the Tangible Net Worth of the
Borrower and its Subsidiaries to be less at any time than $150,000,000.

20.       Clause (c) of Section 8.2.5 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows: “Intentionally Deleted.”

21.       Clause (k) of Section 8.2.5 of the Credit Agreement is hereby amended
by adding the following to the end of such clause (k):

 

12

 





 



 

further provided, that no Investment may be made pursuant to this clause (k)
unless such Investment is made in the ordinary course of business and such
Investment does not constitute a Business Acquisition.

22.       Clause (iv) of subsection (a) of Section 8.2.6 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“Intentionally Deleted.”

23.       Subsection (b) of Section 8.2.6 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows: “Intentionally
Deleted.”

24.       Section 8.2.7 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(a)The Borrower will not, and will not permit any of its Subsidiaries to, make
Capital Expenditures in any Fiscal Year, except (i) Capital Expenditures for the
acquisition of Vehicles, and (ii) other Capital Expenditures which do not exceed
in any Fiscal Year set forth below, for the Borrower and all of its Subsidiaries
taken together, the amount set forth opposite such Fiscal Year:

 

 

Fiscal Year

Maximum Amount of Capital Expenditures

 

 

2009

$35,000,000

 

2010

$45,000,000

 

2011

$50,000,000

 

2012

$50,000,000

 

Any Fiscal Year thereafter

$50,000,000

 

(b)       In addition to the foregoing, in the event that the amount of Capital
Expenditures permitted to be made by the Borrower and its Subsidiaries pursuant
to clause (a)(ii) of this Section 8.2.7 in any Fiscal Year (before giving effect
to any increase in such permitted Capital Expenditure amount pursuant to this
sentence) is greater than the amount of Capital Expenditures actually made by
the Borrower and its Subsidiaries during such Fiscal Year, such excess may be
carried forward and utilized to make Capital Expenditures in the immediately
succeeding Fiscal Year; provided that no amounts once carried forward pursuant
to this sentence may be carried forward to any Fiscal Year thereafter.

25.       Subsection (b) of Section 8.2.9 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows: “Intentionally
Deleted.”

26.       Section 8.2.16 of the Credit Agreement is hereby amended by inserting
the word “or” prior to clause (d) thereof, and deleting clause (e) therefrom in
its entirety.

 

27.       Section 9.1.3 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

13

 





 



 

Section 9.1.3.  Non-Performance of Certain Covenants and Obligations. (a) The
Borrower shall default in the due performance and observance of any of its
obligations under Section 8.2, clause (d), (e), (g) or (k) of Section 8.1.1, or
Section 8.1.2, 8.1.8, 8.1.9, or 8.1.10(a).

 

(b)       The Borrower shall default in the due performance and observance of
any of its obligations under clause (a), (b), (c), (h), (i) or (l) of Section
8.1.1 and such default shall continue unremedied for a period of ten days.

28.       Schedule I(A) of the Credit Agreement is hereby amended and restated
in its entirety to read as set forth in Schedule I(A) attached hereto.

29.       Schedule V attached hereto is hereby added to the Credit Agreement as
Schedule V thereto.

30.       The fourth paragraph of Exhibit B-2 (the form of Issuance Request) is
hereby amended and restated in its entirety to read as follows:

The Borrower hereby acknowledges that, pursuant to Section 6.2.1 of the Credit
Agreement, each of the delivery of this Issuance Request and the [issuance]
[extension] of the Letter of Credit requested hereby constitutes a
representation and warranty by the Borrower that, on such date of [issuance]
[extension], (a) all statements set forth in Section 6.2.1 are true and correct
in all material respects, and (b) without limiting the generality of clause (c)
of Section 6.2.1, the Borrower is in compliance with the covenants set forth in
Sections 8.2.4 and 8.1.10(a) and (d) of the Credit Agreement.

31.       If the Administrative Agent (in such capacity or in its capacity as
Collateral Agent) is viewed, for purposes of Section 8-106, 9-104 or 9-106 of
the Uniform Commercial Code of any applicable state, to be acting under the
Credit Agreement or under any Security Document with respect to any deposit
account or securities account of any Obligor at or with DBTCA in a capacity
other than depositary bank or securities intermediary, then, by its signature to
this Agreement as Administrative Agent, DBTCA hereby agrees to follow
instructions and entitlement orders from the Administrative Agent as to the
disposition of funds in such deposit account and as to security entitlements, as
the case may be, in each case without further consent of the Borrower or other
applicable Obligor. DBTCA, in its capacity as Administrative Agent and
Collateral Agent, acknowledges and agrees that DBTCA shall take no action with
respect to any such account (other than pursuant to agreements between any such
Obligor and DBTCA governing such accounts) unless and until so entitled pursuant
to Section 6.1 of the Security Agreement.

II. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this Fifth Amendment, the
Borrower hereby represents and warrants that:

(a)       no Default or Event of Default exists on the Fifth Amendment Effective
Date (as defined below), immediately before and after giving effect to this
Fifth Amendment; and

 

14

 





 



 

(b)       all of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Fifth Amendment Effective Date immediately before and
after giving effect to this Fifth Amendment, with the same effect as though such
representations and warranties had been made on and as of the Fifth Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).

2. This Fifth Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Loan Document.

3. This Fifth Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Borrower and the Administrative Agent.

4. THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

5. This Fifth Amendment shall become effective on the date (the “Fifth Amendment
Effective Date”) when:

(i) the Borrower and the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile or other electronic transmission) the same to:

Bingham McCutchen LLP

One State Street

Hartford, Connecticut

 

Attention: Peter Bruhn

Fax: (860) 240-2800

 

Email: peter.bruhn@bingham.com

 

(ii) the Borrower and all required lenders and other signatories thereto
necessary for the effectiveness thereof shall have executed and delivered an
amendment, replacing in each case the leverage ratio financial covenants
contained therein with the financial covenant set forth in Section 8.2.4 as
amended and restated in this Fifth Amendment, to each of:

(A)      that certain Second Amended and Restated Revolving Credit Agreement,
dated as of September 28, 2007, among DTG Operations, Inc., an Oklahoma
corporation, Dollar Thrifty Automotive Group, Inc., a Delaware corporation, the
Lenders (as defined therein) and Bank of Oklahoma, N.A., as administrative
agent; and

(B)      that certain Second Amended and Restated Financing Agreement – Daily
Rental, dated as of September 14, 2007, between DTG Operations, Inc., an
Oklahoma corporation and DaimlerChrysler Financial Services Americas LLC;

 

15

 





 



 

and each such amendment shall be, or shall become simultaneously with the
effectiveness of this Fifth Amendment, in full force and effect;

(iii) the Administrative Agent shall have received the wire transfer of
immediately available funds, for the ratable account of each Lender signatory
hereto, a fee equal to 0.50% of the sum of (A) the aggregate outstanding
principal amount of Term Loans plus (B) the aggregate amount of Revolving Loan
Commitments of the Lenders, in each case as of (and after giving effect to any
repayments of Term Loans and Commitment reductions on) the Fifth Amendment
Effective Date and who have consented to this Fifth Amendment on or prior to the
Fifth Amendment Effective Date;

(iv) the Borrower shall have paid to Bingham McCutchen LLP, special counsel to
the Administrative Agent, by wire transfer of immediately available funds, all
reasonable fees and expenses (as set out in a written summary invoice received
by the Borrower at least one Business Day prior to the Fifth Amendment Effective
Date) owed to Bingham McCutchen LLP as of the date of such invoice in connection
with the Loan Documents, the Obligations and the administration thereof,
including all fees and expenses incurred in connection with the preparation,
negotiation and execution of this Fifth Amendment and the transactions
contemplated to be effected in connection with such execution and with the
satisfaction of the conditions to the occurrence of the Fifth Amendment
Effective Date (it being understood that the Borrower agrees to pay such fees
and expenses regardless of whether the Fifth Amendment Effective Date occurs);
and

(v) the Borrower shall have paid to the Administrative Agent, by wire transfer
of immediately available funds, $20,000,000 for application as a prepayment of
the Term Loans then outstanding for the ratable account of each Term Lender (it
being acknowledged and agreed that, upon the making of such payment, the
Borrower shall be deemed to have complied with all of the provisions of Section
3.1 of the Credit Agreement with respect to such prepayment);

provided, however, that in the event any of the foregoing conditions to
effectiveness set forth in this Section 5 shall not have been met on or prior to
February 26, 2009, it is understood and agreed that this Fifth Amendment (except
for the agreement of the Borrower in clause (iv) above to pay fees and expenses)
shall be of no force and effect whatsoever, and no party hereto shall have any
right or obligation with respect to any other party whatsoever with respect to
any agreement set forth herein, except as provided above with respect to such
fees and expenses (all such other rights and obligations being governed in such
event exclusively by the Credit Agreement, if and to the extent provided for
therein, as in effect without regard to this Fifth Amendment).

6. In order to induce the Lenders to enter into this Fifth Amendment, the
Borrower and each of the Subsidiary Guarantors acknowledge and agree, on and as
of the Fifth Amendment Effective Date (in the event that it occurs), that
neither the Borrower nor any of the Subsidiary Guarantors is aware as of the
Fifth Amendment Effective Date of any offset right (other than an offset right
pursuant to any netting arrangement expressly provided for in a Rate Protection
Agreement, provided that, for the avoidance of doubt, the Borrower acknowledges
that no offset right of which the Borrower is aware pursuant to any netting
arrangement expressly provided for in a Rate Protection Agreement would permit
the Borrower to exercise such offset right against any Obligation under the Loan
Documents except for amounts owed by the Borrower under such

 

16

 





 



 

Rate Protection Agreement), counterclaim, right of recoupment or any defense of
any kind against, or with respect to, any of their respective Obligations under
the Loan Documents to any Agent, the Issuer, or any Lender relating to or
arising out of this Fifth Amendment, the Credit Agreement, or any other Loan
Document. On and as of the Fifth Amendment Effective Date (in the event that it
occurs),the Borrower and each of the Subsidiary Guarantors unconditionally
release, waive and forever discharge all claims, offsets, causes of action,
rights of recoupment, suits or defenses of any kind whatsoever, whether arising
at law or in equity, whether known or unknown, which the Borrower or the
Subsidiary Guarantors might otherwise have as of, and only as of, the Fifth
Amendment Effective Date against any Agent, the Issuer, or any Lender or any of
their respective directors, shareholders, partners (general and limited),
members, managers, officers, employees, attorneys, agents and Affiliates
relating to or arising out of this Fifth Amendment, the Credit Agreement, or the
other Loan Documents or the administration thereof on account of any condition,
act, omission, event, contract, liability, obligation, indebtedness, claim,
cause of action, defense, circumstance or matter of any kind arising prior to or
existing as of the Fifth Amendment Effective Date; provided that, subject to the
proviso immediately following this proviso, nothing herein shall modify any
offset right pursuant to any netting arrangement expressly provided for in a
Rate Protection Agreement, and further provided that, in no event may any such
offset right or netting arrangement be used to offset or net against, or
constitute a defense to or give the Borrower a counterclaim or right of
recoupment with respect to, any Obligation under the Loan Documents other than
the applicable Rate Protection Agreement. For the avoidance of doubt, nothing
herein shall be construed as an acknowledgment by any Agent, the Issuer or any
Lender that the Borrower or any of the Subsidiary Guarantors has any claims,
offsets, causes of action, rights of recoupment, suits or defenses against any
Agent, the Issuer, or any Lender.

7. From and after the Fifth Amendment Effective Date, each reference in the
Credit Agreement and in each of the other Loan Documents to the Credit Agreement
shall be deemed to be a reference to the Credit Agreement as modified hereby on
the Fifth Amendment Effective Date, pursuant to the terms of this Fifth
Amendment.

* * *

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES FOLLOW]

17

 





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized officer
or officers to execute and deliver this Fifth Amendment as of the date first
above written.

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

By_________________________________

Name:

Title:

 

Agreed and Acknowledged:

 

DTG OPERATIONS, INC.,

 

By__________________________________

Name:

Title:

 

THRIFTY RENT-A-CAR SYSTEM, INC.

 

By__________________________________

Name:

Title:

 

THRIFTY CAR SALES, INC.

 

By__________________________________

Name:

Title:

 

THRIFTY, INC.

 

By__________________________________

Name:

Title:

 

DOLLAR RENT A CAR, INC.

 

By__________________________________

Name:

Title:

 

 

 

- Signature Page to Fifth Amendment -

 





 



 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and a Lender

 

By__________________________________

Name:

Title:

 

By__________________________________

Name:

Title:

 

 

- Signature Page to Fifth Amendment -

 





 



 



 

SIGNATURE PAGE TO THE FIFTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS
LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

Name of Lender: ____________________________

 

 

 

By:_____________________________

 

Name:

 

Title:

 

 

 

- Signature Page to Fifth Amendment -

 





SCHEDULE I(A)

 

COMMITMENTS

 

LENDER

REVOLVING LOAN COMMITMENT

Bank of America, N.A.

$29,077,714.31

Deutsche Bank Trust Company Americas

$19,825,714.28

The Bank of Nova Scotia

$19,825,714.28

Credit Suisse, Cayman Island Branch

$15,199,714.28

Bank of Oklahoma, N.A.

$13,217,142.86

JP Morgan Chase Bank, N.A.

$13,217,142.86

Morgan Stanley Bank

$11,234,571.43

Bank of Tokyo - Mitsubishi UFJ Trust Company

$10,573,714.28

BMO Capital Markets Financing, Inc.

$10,573,714.28

Wells Fargo Bank, N.A.

$10,573,714.28

Fortis Capital Corp.

$9,252,000.00

International Bank of Commerce

$9,252,000.00

Raymond James Bank, FSB

$7,930,285.72

Sumitomo Mitsui Banking Corporation

$7,930,285.72

Bayerische Hypo-und Vereinsbank, AG New York Branch

$7,269,428.57

MidFirst Bank

$7,269,428.57

Arvest Bank

$7,269,428.57

BNP Paribas

$5,947,714.28

Amegy Bank National Association

$5,947,714.28

National City Bank of Cleveland

$5,286,857.15

M&I Marshall & Ilsley Bank

$4,626,000.00

 

TOTAL

$231,300,000

 



 



 

SCHEDULE V

 

FORM FOR REPORTING COMPLIANCE WITH SECTION 8.2.4

 

 

Total Assets

 

Minus: Total Liabilities

 

 

 

Stockholders’ Equity

 

Minus: Intangible Assets

 

Plus /Minus Other Comprehensive Income / Loss

 

 

 

Tangible Net Worth

 

 

 

Minimum Tangible Net Worth

 

 

 

Amount in Excess of Covenant

 

 

 

 

 

- Signature Page to Fifth Amendment -

 



 

 